Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 1 of 11   PageID #: 1




 CADES SCHUTTE LLP
 A Limited Liability Law Partnership

 MARTIN E. HSIA               2954-0
 COLIN O. MIWA                2997-0
 NATHANIEL DANG              11102-0
 Cades Schutte Building
 1000 Bishop Street, Suite 1200
 Honolulu, Hawai‘i 96813-4212
 Telephone: (808) 521-9200
 Facsimile: (808) 521-9210
 Email: mhsia@cades.com
        cmiwa@cades.com
        ndang@cades.com

 Attorneys for Plaintiff
 NALU KAI INCORPORATED
 dba NAISH SAILS HAWAII

                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 NALU KAI INCORPORATED dba               CASE NO. 1:20-cv-00211
 NAISH SAILS HAWAII, a Delaware          (Patent)
 corporation,
                                         COMPLAINT; DEMAND FOR
             Plaintiff,                  JURY TRIAL; EXHIBITS “A”-“F”

       vs.

 CORE KITEBOARDING GMBH, a
 German corporation,

             Defendant.
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 2 of 11              PageID #: 2




                                     COMPLAINT

       Plaintiff NALU KAI INCORPORATED dba NAISH SAILS HAWAII, a

 Delaware corporation, for its complaint against Defendant CORE

 KITEBOARDING GMBH, alleges and avers as follows:

                    I.    THE PARTIES AND JURISDICTION

       1.     Plaintiff NALU KAI INCORPORATED dba NAISH SAILS

 HAWAII (“Nalu Kai”) is a Delaware corporation that is located and doing

 business at 810 Haiku Road, Suite 387, Haiku, Hawai‘i 96708.

       2.     On information and belief, Defendant CORE KITEBOARDING

 GMBH (“Core”) was and is, at all times relevant herein, a German corporation

 having a place of business at Ton Strand 6, 23769 Fehmarn, Federal Republic of

 Germany.

       3.     This Court has original and exclusive jurisdiction over the subject

 matter of this action pursuant to 28 U.S.C. §§ 1331, 1338(a), and 28 U.S.C.

 § 1367(a), in that this is an action relating to patents, and all other claims are

 related to Plaintiff’s claim for patent infringement and are therefore proper under

 this Court’s supplemental jurisdiction.

       4.     This Court has personal jurisdiction over Defendant Core pursuant to

 Haw. Rev. Stat. § 634-35 because, on information and belief, Defendant Core,




                                           -2-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 3 of 11               PageID #: 3




 directly or indirectly, transacts business within this judicial district and/or has

 committed tortious acts within this judicial district.

       5.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(c)(3), as

 Defendant is not a resident in the United States.

                           II.    NATURE OF THE CASE

       6.     This is an action for patent infringement arising under the Patent Act of

 the United States, 35 U.S.C. §§ 271 and 281, based on Defendant Core’s making,

 using, selling or offering for sale, or importing, directly or indirectly, kiteboarding

 products in this judicial district that infringe on Plaintiff Nalu Kai’s patented

 Invention (as defined below), without the agreement or consent of Plaintiff, causing

 substantial damage and injury to Plaintiff Nalu Kai, who is located and has been

 doing business in the State of Hawai‘i for over 20 years. Accordingly, Plaintiff

 seeks injunctive and declaratory relief, as well as actual and treble damages, based

 on the willful infringement of Plaintiff’s Patent by Defendant Core.

       III.   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       7.     On or about May 14, 2003, Nalu Kai, Christopher Carswell Barrs,

 Donald Lewis Montague and Alexander Pouchkarev filed or caused to be filed

 with the United States Patent and Trademark Office International Patent

 Application PCT/US03/15433 entitled “Push Release Loop” (the “International

 Patent Application”) which entered the national stage in the United States as U.S.




                                           -3-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 4 of 11              PageID #: 4




 Patent Application 10/432,466 entitled “Push Release Loop” (the invention

 disclosed in such application is herein referred to as the “Invention”).

       8.     On or about May 13, 2003, May 12, 2003 and May 14, 2003,

 respectively, Christopher Carswell Barrs, Donald Lewis Montague and Alexander

 Pouchkarev assigned the full and exclusive right, title, and interest to the Invention

 to Plaintiff Nalu Kai (the “2003 Assignment”).

       9.     On or about May 14, 2003, Christopher Carswell Barrs, Donald Lewis

 Montague and Alexander Pouchkarev caused the 2003 Assignment to be recorded

 in the United States Patent and Trademark Office.

       10.    Since the 2003 Assignment, Plaintiff Nalu Kai has been, and

 continues to be, the owner of all right, title, and interest in and to the Invention.

       11.    On or about November 20, 2003, the International Patent Application

 was published under the Patent Cooperation Treaty.

       12.    On or about January 24, 2006, United States Patent No. 6,988,694 (the

 “Patent”) issued to Plaintiff Nalu Kai, as assignee. A true and correct copy of the

 Patent is attached hereto as Exhibit “A” and incorporated herein by reference.

       13.    The Patent claims priority to United States provisional patent

 application 60/380,777 (the “PPA”), filed May 14, 2002.

       14.    On or about August 10, 2006, an Ex Parte Request for Reexamination

 of the Patent was filed with the U.S. Patent and Trademark Office.




                                           -4-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 5 of 11            PageID #: 5




       15.    On or about September 9, 2008, the U.S. Patent and Trademark Office

 issued an Ex Parte Reexamination Certificate (6427th) of the Patent, a true and

 correct copy of which is attached hereto as Exhibit “B” and incorporated herein by

 reference. As a result of the reexamination, (a) the patentability of claims 1, 2, 6,

 8, 9, and 13 of the Patent was confirmed; (b) the patentability of claim 10 was

 confirmed, as amended; (c) claim 3 was cancelled; and (d) newly presented claim

 14 was added and determined to be patentable.

       16.    Under 35 U.S.C. § 282, the Patent is presumed valid.

       17.    On information and belief, Defendant Core owns and operates a

 website, www.corekites.com, which advertises and offers for sale kiteboarding

 products that infringe upon Plaintiff’s Patent, including the “Core Intuitive

 Connect Release” kite release system. Copies of screenshot excerpts downloaded

 from the website, showing these products, are attached hereto as Exhibits “C” and

 “D” and are incorporated herein by reference.

       18.    On information and belief, Defendant Core’s website at

 www.corekites.com refers to its “Core Intuitive Connect Release” kite release

 system, which incorporates a “push-out and easy click-back-in quick release”

 performing substantially the same function in substantially the same way to

 achieve substantially the same result as Plaintiff’s patented Invention. See Exhibits

 “C” and “D” attached hereto.




                                          -5-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 6 of 11                   PageID #: 6




        19.    On information and belief, Defendant Core’s website enables U.S.

 consumers to pre-order products, including the infringing products, and further

 provides for “Worldwide shipping starting in May 2020.” See Exhibits “C” and

 “D” attached hereto.

        20.    On information and belief, Defendant Core, directly or indirectly, makes,

 uses, offers to sell, or sells within this judicial district or imports into the United States

 kiteboarding products infringing Plaintiff’s Patent during the term therefor, and has

 thereby infringed Plaintiff’s Patent within the meaning of 35 U.S.C. § 271(a).

        21.    On information and belief, Defendant Core, directly or indirectly, has

 offered to sell or sold within this judicial district or has imported an apparatus for

 use in practicing a patented process, and has thereby infringed Plaintiff’s Patent

 within the meaning of 35 U.S.C. § 271(c), all of which was done willfully and

 without the consent of Plaintiff Nalu Kai.

        22.    On information and belief, Defendant Core is doing business and

 engaging in the above-stated acts of patent infringement in this judicial district,

 including but not limited to the direct or indirect sale or offering for sale of

 kiteboarding products that infringe upon Plaintiff’s Patent.

        23.    On information and belief, through its website at www.corekites.com,

 Defendant Core currently sells, or offers to sell, to customers in other countries

 including the United States, kiteboarding products that infringe upon Plaintiff’s




                                             -6-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 7 of 11                  PageID #: 7




 Patent. A copy of a download from the Core website, www.corekites.com,

 showing stores located in this judicial district where the Core kiteboarding

 products are available, is attached hereto as Exhibit “E.”

       24.    On information and belief, Defendant Core controls the

 manufacturing, use, sale, offering to sell, and quality of the kiteboarding products

 shown on the website, including the “Core Intuitive Connect Release” kite release

 system, as evidenced by an assignment to Core of U.S. Trademark Registration

 No. 4758437 for the mark, “CORE,” on or about January 27, 2020. A downloaded

 copy of the trademark registration status summary from the TESS database of the

 U.S. Patent and Trademark Office is attached hereto as Exhibit “F.”

       25.    On information and belief, Defendant Core has unlawfully profited from

 its infringement of Plaintiff Nalu Kai’s Patent, and Plaintiff, who is located and does

 business within this judicial district, has been deprived thereby of rights and profits

 which would otherwise come to Plaintiff. The infringing activities of Defendant have

 significantly diminished the commercial value of Plaintiff’s Invention and have

 materially damaged Plaintiff’s business. Defendant has thereby caused Plaintiff

 monetary damage in an amount to be determined, and threatens to continue to cause

 Plaintiff irreparable damage unless injunctive relief is granted by this Court.

       26.    As a direct and proximate result of Defendant Core’s conduct,

 Plaintiff Nalu Kai has suffered and will continue to suffer irreparable injury, for




                                            -7-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 8 of 11              PageID #: 8




 which it has no adequate remedy at law. Plaintiff has also been damaged and, until

 an injunction issues, will continue to be damaged in its business and reputation in

 an amount yet to be determined. The willful nature of Defendant Core’s

 infringement of Plaintiff’s Patent entitles Plaintiff to treble damages, as well as its

 attorneys’ fees and litigation costs.

                                    COUNT ONE
                                 Patent Infringement

        27. Plaintiff hereby realleges and incorporates the allegations set forth in

 the preceding paragraphs as though set forth fully herein.

        28. On information and belief, Defendant Core has infringed the Patent by

 making, using, selling, offering for sale or importing, either directly or indirectly,

 infringing kiteboarding products covered by the claims of the Patent (and/or an

 apparatus for use in practicing a patented process), either literally or under the

 doctrine of equivalents, in this judicial district and elsewhere in the United States,

 and will continue such infringement unless enjoined by this Court.

        29. As a result of Defendant’s acts, Plaintiff has been damaged.

        30. On information and belief, unless enjoined by this Court, Defendant

 will continue to infringe the Patent, and Plaintiff will suffer irreparable harm for

 which there is no adequate remedy at law, and therefore Plaintiff is entitled to

 preliminary and/or permanent injunctive relief against such infringement pursuant

 to 35 U.S.C. § 283.



                                           -8-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 9 of 11             PageID #: 9



                                   COUNT TWO
                             Willful Patent Infringement

       31.    Plaintiff hereby realleges and incorporates the allegations set forth in

 the preceding paragraphs as though set forth fully herein.

       32.    On information and belief, Defendant has willfully infringed the

 Patent by making, using, selling, offering for sale or importing, either directly or

 indirectly, infringing products covered by the Patent (and/or an apparatus for use in

 practicing a patented process), either literally or under the doctrine of equivalents,

 in this judicial district and elsewhere in the United States, and will continue such

 infringement unless enjoined by this Court.

       33.    As a result of Defendant’s acts, Plaintiff has been damaged.

       34.    On information and belief, unless enjoined by this Court, Defendant

 will continue to infringe the Patent, and Plaintiff will suffer irreparable harm for

 which there is no adequate remedy at law, and therefore Plaintiff is entitled to

 preliminary and/or permanent injunctive relief against such infringement pursuant

 to 35 U.S.C. § 283.

       WHEREFORE, Plaintiff respectfully requests entry of judgment in its favor

 and against Defendant, as follows:

       A.     A finding that Defendant has, and is, infringing the Patent, which is

 valid and enforceable;

       B.     A finding that Defendant’s infringement of the Patent was willful;



                                          -9-
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 10 of 11           PageID #: 10




        C.     An award against Defendant for the damages suffered by Plaintiff as a

  result of Defendant’s acts of infringement, including (without limitation) a

  reasonable royalty and prejudgment interest, in an amount to be determined;

        D.     An order enjoining Defendant, its officers, directors, principals,

  owners, shareholders, agents, servants, employees, attorneys and all entities and

  individuals acting in concert or participation with Defendant or on Defendant’s

  behalf, from infringing the Patent in accordance with 35 U.S.C. § 283;

        E.     Judgment in favor of Plaintiff for damages suffered according to

  proof, trebled;

        F.     An award to Plaintiff of its reasonable attorneys’ fees, costs and

  expenses in this action; and

        G.     Such other and further relief as the Court may deem just and equitable

  as the circumstances warrant.

        DATED: Honolulu, Hawai‘i, May 6, 2020.

                                            CADES SCHUTTE LLP
                                            A Limited Liability Law Partnership

                                            /s/ Colin O. Miwa
                                            MARTIN E. HSIA
                                            COLIN O. MIWA
                                            NATHANIEL DANG

                                            Attorneys for Plaintiff
                                            NALU KAI INCORPORATED
                                            dba NAISH SAILS HAWAII




                                          - 10 -
Case 1:20-cv-00211-JMS-KJM Document 1 Filed 05/06/20 Page 11 of 11             PageID #: 11



                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAI‘I

  NALU KAI INCORPORATED dba                     CASE NO. 1:20-cv-00211
  NAISH SAILS HAWAII, a Delaware                (Patent)
  corporation,
                                                DEMAND FOR JURY TRIAL
                    Plaintiff,

           vs.

  CORE KITEBOARDING GMBH, a
  German Corporation,

                    Defendant.


                                  DEMAND FOR JURY TRIAL

           Plaintiff NALU KAI INCORPORATED dba NAISH SAILS HAWAII, by

  and through its undersigned attorneys, hereby demands, pursuant to Rule 38 of the

  Federal Rules of Civil Procedure, trial by jury on all issues so triable herein.

           DATED: Honolulu, Hawai‘i, May 6, 2020.

                                              CADES SCHUTTE LLP
                                              A Limited Liability Law Partnership

                                              /s/ Colin O. Miwa
                                              MARTIN E. HSIA
                                              COLIN O. MIWA
                                              NATHANIEL DANG

                                              Attorneys for Plaintiff
                                              NALU KAI INCORPORATED
                                              dba NAISH SAILS HAWAII
  ImanageDB:5404065.1
